Case 19-14987-amc        Doc 40   Filed 05/26/20 Entered 05/26/20 12:58:52        Desc Main
                                  Document     Page 1 of 1



                     UNITED STATES BANKRUPTCY COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE:                                            : CHAPTER 13
         JUAN COLON, JR.                          :
              Debtor                              : BANKRUPTCY NO. 19-14987AMC


                                        PRAECIPE


      Kindly relist the above captioned Chapter 13 Bankruptcy Case for a confirmation hearing
to August 18, 2020 at 10:00 a.m.

                     `                            Respectfully submitted,


                                                  /s/ William C. Miller
Date: May 26, 2020                                ______________________________
                                                  William C. Miller, Esquire
                                                  Chapter 13 Standing Trustee
